Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the application on September 14, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the methodclaims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1, 2, 9-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al.(US 2004/0021663 A1) (herein after Suzuki) in view of Geary et al.(US 2017/0357403 A1) (herein after Geary).

Regarding claim 10, Suzuki teaches a terminal device (information processing apparatus 1, fig.1, Para-37) comprising a memory(ROM 4, fig.1, Para-40), a processor (processing data section 10, fig.1, Para-40) and a computer program(boot program) stored in the memory(ROM) and executable by the processor(10), wherein the computer program(boot program), when executed by the processor(10), causes the processor to perform a method for operating a terminal screen(display section 5, fig.1, Para-41, touch panel 11, Para-42) comprising 

in response to a detection of a [valid] first touch operation (step S1, step S3, fig.5, Para-54, 55), acquiring an initial coordinate(step S2) of a moving mark(cursor) controlled by the first touch operation; 

acquiring a displacement direction of the moving mark according to the first touch operation(Para-58)(since no other touch operation is done after touching the touch panel 11 by the user, cursor movement in depth direction is  the cursor’s displacement direction according to the user touch); 
acquiring a displacement distance of the moving mark according to a pressure value corresponding to the first touch operation(Para-58);
 
changing a position of the moving mark according to the displacement direction, the displacement distance and the initial coordinate of the moving mark so as to select a target application(Para-58: the CPU 2 specifies the position at which the cursor 17 stopped as a three-dimensional position designated by the user in the rendering area 20 by, for example, making the object that exists on the position at which the cursor 17 stopped in a selected state. As a result, the processing in the step S4 completes and a series of designation processing completes); and 
controlling the target application(Para-58, 63, 76).

Nevertheless, Suzuki is not found to teach expressly the terminal device, wherein the first touch operation is valid touch.

However, Geary teaches a system of controlling a cursor using a force vector input by a user touch, wherein the controller (multi-touch module 235) distinguish between an intentional (valid touch) and an unintentional touch based on magnitude of the force vector(Para-75, 76, 101). Geary also discloses cursor displacement direction, displacement distance and changing position upon touch(Para 93-95).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Suzuki with the teaching of Geary to include the feature in order to provide force-based cursor control system, where intentional touch and unintentional touch have been distinguished based on force applied to touch region.

Regarding claim 12, Suzuki as modified by Geary teaches the terminal device of claim 10, wherein the detection of the valid first touch(intentional touch, Geary)operation comprises:

acquiring a position coordinate of the first touch operation (a point designated by user, Para-55, Suzuki; location of the user touch, Para-101, Geary);

acquiring the pressure value corresponding to the first touch operation(S3, fig.5, Suzuki; Para-75, 76, 101, Geary); and 

determining that the first touch operation is detected as valid in response to the position coordinate of the first touch operation being in a valid region(Para-65, 101, designated region 405, fig.4A, Para-108, Geary) and the pressure value being in a preset pressure range(Para-75, Geary). 

Regarding claim 19, Suzuki as modified by Geary teaches the terminal device of claim 10, wherein the method further comprises: 

detecting a second touch operation(Para-107, Suzuki; Para-78, Suzuki); 

entering a first operation mode in response to a trajectory from an invalid region to a valid region being formed by the second touch operation(Para-96, 108, 109, Geary), and detecting the first touch operation(Para-107, Suzuki); and
 
exiting the first operation mode in response to a trajectory from the valid region to the invalid region being formed by the second touch operation(Para-96, 108, 109, Geary).

Claims 1 and 11 are rejected for the same reason as mentioned in the rejection of claim 10, since all three claims recite same limitations in different formats.

Claims 2 and 20 are rejected for the same reason as mentioned in the rejection of claim 12, since all three claims recite same limitations in different formats.

Claim 9 is rejected for the same reason as mentioned in the rejection of claim 19, since both claims recite same limitations in different formats.
7.	Claims 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al.(US 2004/0021663 A1) in view of Geary et al.(US 2017/0357403 A1) and further in view of Juh(US 2005/0249386 A1).
Regarding claim 13, Suzuki as modified by Geary is not found to teach expressly the terminal device of claim 10, wherein acquiring a displacement direction of the moving mark according to the first touch operation comprises: acquiring a fingerprint pattern corresponding to the first touch operation after the first touch operation is stable; acquiring a coordinate of a first contact of the fingerprint pattern and a coordinate of a second contact of the fingerprint pattern, wherein a tangent line of the first contact and a tangent line of the second contact are both parallel to a horizontal edge or a vertical edge of the screen; and obtaining the displacement direction of the moving mark according to a direction of a connection line between the first contact and the second contact.

However, Juh teaches a pointing device having fingerprint image recognition function, wherein acquiring a displacement direction of the moving mark according to the first touch operation comprises: 
acquiring a fingerprint pattern corresponding to the first touch operation(fingerprint touch, S1001, fig.10, Para-89) after the first touch operation is stable(needless to mention that fingerprint pattern is obtained after the first touch operation is stable); 
acquiring a coordinate of a first contact of the fingerprint pattern and a coordinate of a second contact of the fingerprint pattern(Para-100), wherein a tangent line of the first contact and a tangent line of the second contact are both parallel to a horizontal edge or a vertical edge of the screen(figs.5&7); and 
obtaining the displacement direction of the moving mark according to a direction of a connection line between the first contact and the second contact(Para-33, 47-48, 50, 54-56, 61, 70, 99).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Suzuki further with the teaching of Juh to include the feature in order to minimizes the size of portable terminal device with the usage of single sensor for user recognition and pointer control.

Claim 3 is rejected for the same reason as mentioned in the rejection of claim 13, since both claims recite same limitations in different formats.

Allowable Subject Matter

8. Claims 4-8, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim
and any intervening claims.

9. The following is a statement of reasons for the indication of
allowable subject matter:

Claims 4 and 14: None of the cites references, om record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “----, wherein acquiring a displacement direction of the moving mark according to the first touch operation comprises: acquiring a previous fingerprint pattern and a current fingerprint pattern corresponding to the first touch operation during touching; acquiring a coordinate of a pressure center point of the previous fingerprint pattern; acquiring a coordinate of a target pressure point of the current fingerprint pattern farthest from the pressure center point of the previous fingerprint pattern in a preset direction, wherein the preset direction is parallel to a vertical edge or a horizontal edge of the screen; and obtaining the displacement direction of the moving mark according to a direction of a connection line between the pressure center point of the previous fingerprint pattern and the target pressure point of the current fingerprint pattern”.

Claims 5 and 15: None of the cites references, om record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “----, wherein acquiring a displacement distance of the moving mark according to the pressure value corresponding to the first touch operation comprises: acquiring screen size information; obtaining a total displacement distance of the moving mark in the displacement direction according to the screen size information, the initial coordinate of the moving mark and the displacement direction; establishing a first mapping relationship according to the pressure value and the preset pressure range; and obtaining the displacement distance of the moving mark according to the total displacement distance and the first mapping relationship”.

Claims 6 and 16: None of the cites references, om record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “----, wherein changing a position of the moving mark according to the displacement direction, the displacement distance and the initial coordinate of the moving mark so as to select a target application comprises: updating coordinate information of the moving mark according to the displacement direction, the displacement distance and the initial coordinate of the moving mark; and selecting the target application in response to the coordinate information of the moving mark being within a coordinate range of the target application and the pressure value remaining unchanged for a first duration”.

Claims 7 and 17: None of the cites references, om record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “----, wherein controlling the target application comprises: starting the target application or enabling editing of the target application in response to the target application being selected and kept selected for a second duration”.

Claims 8 and 18: None of the cites references, om record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “----, wherein controlling the target application comprises: starting the target application in response to the target application being selected and the pressure value being smaller than a lower limit of a preset pressure range or larger than an upper limit of the preset pressure range”.

Examiner Note
10.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692